A new trial is moved for, on the ground that the affidavit was improperly admitted; and it has been insisted that, inasmuch as the assignment and affidavit differ in aword, the assignment was not supported by the evidence; and the case from Cowper (Rex v. Beach, 229) has been relied on, the where Lord Mansfield
says: "The true distinction is, that when the word misrecited is sensible, then it is fatal." This case only implies where the tenor is undertaken to be recited; in which, if the recital be variant in a word or letter so as thereby to create a different word, it is fatal. In the present case the indictment only pretends to set forth the substance and effect of the affidavit; and all the authorities show that whenever a statement of the substance and effect is sufficient in the proceedings, evidence of the substance and effect will also suffice. Lord Holt, in Queen v. Drake, 2 Salk., 661, by way of illustration says that when only the sense and meaning are professed to be set out, it may be done by translating it into Latin. The evidence was properly admitted, and the rule for a new trial must be discharged. *Page 233